Exhibit 10.5

Execution Copy

THIRD AMENDMENT TO SEARCH SERVICES AGREEMENT

This Third Amendment to Search Services Agreement (“Third Amendment”) is entered
into by and between AOL Inc. (successor-in-interest to AOL LLC), a Delaware
corporation, with its principal place of business at 770 Broadway, New York, NY
10003 (“AOL”), and CNN Interactive Group, Inc. (“CNN”), a Delaware corporation
with offices at One CNN Center, Atlanta, GA 30303, effective as of January 31,
2010 (the “Third Amendment Effective Date”).

INTRODUCTION

The Parties hereto wish to amend the Search Services Agreement entered into by
and between AOL and CNN on or about September 1, 2007, as amended by the First
Amendment dated as of April 30, 2008, and the Second Amendment dated as of
December 10, 2009 (collectively, the “Existing Agreement”). Together, the
Existing Agreement and this Third Amendment shall be referred to collectively as
the “Agreement”. Capitalized terms not defined in this Third Amendment shall
have the meanings set forth in the Existing Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

 

1. Term. Section 6.1 (titled, “Term”) of the Existing Agreement is hereby
deleted in its entirety and replaced with the following:

“This Agreement will commence on the Effective Date and shall expire at 11:59
p.m. (EST) on February 28, 2010, unless terminated earlier as provided for in
this Agreement (the “Term”).

 

2. Order of Precedence; Entire Agreement. Except as expressly modified by this
Third Amendment, all terms and conditions, and provisions of the Existing
Agreement shall continue in full force and effect. In the event of conflict
between the terms and conditions of the Existing Agreement and the terms and
conditions of this Third Amendment, the terms and conditions of this Third
Amendment will control. The Existing Agreement, together with any exhibits, and
schedules attached thereto and referenced therein, all as modified by this Third
Amendment, constitutes the entire and exclusive agreement between the Parties
with respect to the subject matter thereof.

 

3. Counterparts; Facsimile. This Third Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Third Amendment may be
executed by signatures transmitted by facsimile or email.

IN WITNESS WHEREOF, the Parties have caused this Third Amendment to Search
Services Agreement to be signed by their duly authorized representatives and
delivered as of the dates set forth below.

 

AOL INC.

    CNN INTERACTIVE GROUP, INC. By:  

/s/ Steven Quan

    By:  

/s/ Susan Grant

Name:   Steven Quan     Name:   Susan Grant Title:   VP, Business Development  
  Title:   EVP Date:   1/27/10     Date:   1/27/10

 

Confidential

   1